STATEMENT OF ADDITIONAL INFORMATION January 1, 2015, as revised or amended January 21, 2015, February 1, 2015, April 1, 2015, April 27, 2015, June 1, 2015, September 1, 2015, September 4, 2015, October 1, 2015, October 6, 2015 and November 6, 2015 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time.To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund (other than BNY Mellon Absolute Insight Multi-Strategy Fund), are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI.All classes of a fund have the same fiscal year end and prospectus date, except as may be otherwise indicated.Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date BNY Mellon Absolute Insight Funds, Inc. BNYMAIF BNY Mellon Absolute Insight Multi-Strategy Fund** BNYMAIMSF Class A/MAJAX October 31st November 6th Class C/MAJCX Class I/MAJIX Class Y/MAJYX Dreyfus Bond Funds, Inc. DBF Dreyfus Municipal Bond Fund DMBF DRTAX August 31st January 1st Dreyfus Intermediate Municipal Bond Fund, Inc. DIMBF DITEX May 31st October 1st Dreyfus Municipal Funds, Inc. DMF Dreyfus AMT-Free Municipal Bond Fund DAFMBF Class A/DMUAX August 31st January 1st Class C/DMUCX Class I/DMBIX Class Y/DMUYX Class Z/DRMBX Dreyfus High Yield Municipal Bond Fund DHYMBF Class A/DHYAX August 31st January 1st Class C/DHYCX Class I/DYBIX Class Y/DHYYX Class Z/DHMBX Dreyfus Municipal Money Market Fund, Inc. DMMMF DTEXX May 31st October 1st Dreyfus New York Tax Exempt Bond Fund, Inc. DNYTEBF DRNYX May 31st October 1st Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. DPCAMTMBF Dreyfus California AMT-Free Municipal Bond Fund DCAMTMBF Class A/DCAAX May 31st October 1st Class C/DCACX Class I/DCMIX Class Y/DCAYX Class Z/DRCAX Dreyfus Premier GNMA Fund, Inc. DPGNMAF Dreyfus GNMA Fund DGNMAF Class A/GPGAX April 30th September 1st Class C/GPNCX Class Y/GPNYX Class Z/DRGMX Dreyfus Stock Funds DSF Dreyfus International Equity Fund DIEF Class A/DIEAX September 30th February 1st Class C/DIECX Class I/DIERX Class Y/DIEYX Dreyfus International Small Cap Fund*** DISCF Class A/DYAPX October 31st June 1st Class C/DYCPX Class I/DYIPX Class Y/DYYPX Dreyfus Small Cap Equity Fund DSCEF Class A/DSEAX September 30th February 1st Class C/DSECX Class I/DSERX General New Jersey Municipal Money Market Fund, Inc. GNJMMMF Class A/DNJXX November 30th April 1st Strategic Funds, Inc. SF Dreyfus Active MidCap Fund DAMCF Class A/DNLDX December 31st September 1st Class C/DNLCX Class I/DNLRX Class Y/DNLYX Dreyfus Conservative Allocation Fund DCAF SCALX August 31st January 1st Dreyfus Growth Allocation Fund DGAF SGALX August 31st January 1st Dreyfus Moderate Allocation Fund DMAF SMDAX August 31st January 1st Dreyfus MLP Fund**** DMLPF Class A/DMFAX November 30th April 27th Class C/DMFCX Class I/DMFIX Class Y/DMFYX Dreyfus Select Managers Small Cap Growth Fund DSMSCGF Class A/DSGAX May 31st October 1st Class C/DSGCX Class I/DSGIX Class Y/DSGYX Dreyfus Select Managers Small Cap Value Fund DSMSCVF Class A/DMVAX November 30th April 1st Class C/DMECX Class I/DMVIX Class Y/DMVYX Dreyfus U.S. Equity Fund DUSEF Class A/DPUAX November 30th April 1st Class C/DPUCX Class I/DPUIX Class Y/DPUYX Global Stock Fund GSF Class A/DGLAX November 30th April 1st Class C/DGLCX Class I/DGLRX Class Y/DGLYX International Stock Fund ISF Class A/DISAX November 30th April 1st Class C/DISCX Class I/DISRX Class Y/DISYX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year.The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended August 31st andSeptember 30th "last fiscal year" means the fiscal year ended in 2014. ** As this fund not commenced operationsas of the date of this SAI,no information is provided in respect of a previous fiscal year. *** As this fund commenced operations on January 30, 2015, no information is provided in respect of a previous fiscal year. **** As this fund commenced operations on April 30, 2015, no information is provided in respect of a previous fiscal year. TABLE OF CONTENTS PART I I-1 BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-5 Board Members' and Officers' Fund Share Ownership I-5 Board Members' Compensation I-7 OFFICERS I-8 CERTAIN PORTFOLIO MANAGER INFORMATION I-10 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-16 Manager's and Sub-Advisers' Compensation I-16 Compliance Services I-18 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-19 OFFERING PRICE I-23 RATINGS OF MUNICIPAL BONDS I-24 RATINGS OF MUNICIPAL OBLIGATIONS I-26 SECURITIES OF REGULAR BROKERS OR DEALERS I-26 COMMISSIONS I-27 PORTFOLIO TURNOVER VARIATION I-31 SHARE OWNERSHIP I-31 PART II II-1 HOW TO BUY SHARES II-1 Investment Minimums II-1 Information Regarding the Offering of Share Classes II-1 Class A II-2 HOW TO REDEEM SHARES II-3 SHAREHOLDER SERVICES II-3 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-4 CERTAIN INFORMATION ABOUT UNDERLYING FUNDS II-7 Equity Investments II-7 U.S. Large Cap II-7 Dreyfus Appreciation Fund II-7 Dreyfus Disciplined Stock Fund II-7 Dreyfus Research Growth Fund II-8 Dreyfus Strategic Beta U.S. Equity Fund II-8 Dreyfus Strategic Value Fund II-8 Dreyfus U.S. Equity Fund II-9 Dreyfus BASIC S&P 500 Stock Index Fund II-8 U.S. Mid-/Small-Cap II-9 Dreyfus Select Managers Small Cap Value Fund II-9 Dreyfus Opportunistic Midcap Value Fund II-9 Dreyfus Structured MidCap Fund II-10 Dreyfus/The Boston Company Small/Mid Cap Growth Fund II-10 Dreyfus Smallcap Stock Index Fund II-10 Dreyfus Midcap Index Fund II-10 International II-11 Dreyfus/Newton International Equity Fund II-11 Dreyfus International Equity Fund II-11 Dreyfus International Value Fund II-11 International Stock Fund II-11 Dreyfus International Stock Index Fund II-12 Emerging Markets II-12 Dreyfus Emerging Markets Fund II-12 Dreyfus Global Emerging Markets Fund II-12 Dreyfus Strategic Beta Emerging Markets Equity Fund II-13 Global II-13 Dreyfus Global Real Estate Securities Fund II-13 Dreyfus Strategic Beta Global Equity Fund II-13 Fixed-Income Investments II-13 U.S. Fixed Income II-13 Dreyfus Intermediate Term Income Fund II-13 Dreyfus Short Duration Bond Fund II-14 Dreyfus GNMA Fund II-14 Dreyfus Opportunistic Fixed Income Fund II-14 Dreyfus High Yield Fund II-15 Dreyfus Bond Market Index Fund II-15 Dreyfus Inflation Adjusted Securities Fund II-15 U.S. Treasury II-16 Dreyfus U.S. Treasury Intermediate Term Fund II-16 Dreyfus U.S. Treasury Long Term Fund II-16 International Fixed Income II-16 Dreyfus Emerging Markets Debt Local Currency Fund II-16 Dreyfus Emerging Markets Debt U.S. Dollar Fund II-17 Dreyfus International Bond Fund II-17 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-18 Funds other than Money Market Funds II-18 Money Market Funds II-33 INVESTMENT RESTRICTIONS II-34 Fundamental Policies II-34 Nonfundamental Policies II-42 Policies Related to Fund Names II-45 DIVIDENDS AND DISTRIBUTIONS II-46 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-46 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-47 ADMINISTRATION ARRANGEMENTS II-48 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-48 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-49 California II-49 General Information II-49 Economy II-49 Population II-49 State Indebtedness and Other Obligations II-49 General Obligation Bonds II-49 Commercial Paper Program II-50 Bank Arrangements II-50 Lease-Revenue Debt II-50 Non-Recourse Debt II-50 Build America Bonds II-50 Economic Recovery Bonds II-51 Tobacco Settlement Revenue Bonds II-51 Future Issuance Plans II-51 Cash Flow Borrowings and Management II-51 Ratings II-52 State Funds and Expenditures II-52 The Budget and Appropriations Process II-52 The State General Fund II-52 The Special Fund for Economic Uncertainties II-52 The Budget Stabilization Account II-53 Inter-Fund Borrowings II-53 State Expenditures II-53 State Appropriations Limit II-53 Pension Trusts II-53 Health and Human Services II-54 Health Care II-55 Unemployment Insurance II-55 Local Governments II-55 Proposition 98 II-56 Constraints on the Budget Process II-56 Tax Revenues II-57 Special Fund Revenues II-57 State Economy and Finances II-58 Fiscal Year 2014-2015 Budget II-58 Fiscal Year 2015-16 Budget II-58 Litigation II-59 Action Challenging Cap and Trade Program Auctions II-59 Actions Challenging School Financing II-59 Actions Challenging Statutes Which Reformed California Redevelopment Law II-50 Tax Refund Cases II-60 Environmental Matters II-60 Escheated Property Claims II-60 Action Seeking Damages for Alleged Violations of Privacy Rights II-61 Action Regarding Special Education II-61 Actions Seeking Medi-Cal Reimbursements and Fees II-61 Prison Healthcare Reform II-61 High-Speed Rail Litigation II-62 Actions Regarding State Mandates II-62 New Jersey II-62 General Information II-62 Demographics II-62 Economic Outlook II-62 State Funds and Accounting II-63 State Funds II-63 Other Revenue Sources II-63 State Economy and Finances II-64 Fiscal Years 2013 and 2014 Summary II-64 Fiscal Years 2015 and 2016 Summary (Estimated) II-64 State Indebtedness II-65 General II-65 State Pension Plans II-65 Litigation II-67 New York II-70 Economic Trends II-71 U.S. Economy II-71 State Economy II-71 The City of New York II-71 Other Localities II-72 Special Considerations II-72 State Finances II-73 Prior Fiscal Year Results II-74 Fiscal Year 2015-16 Enacted Budget Financial Plan II-75 Cash Position II-75 State Indebtedness General II-76 Limitations on State-Supported Debt II-76 State-Supported Debt II-76 Ratings II-77 Fiscal Year 2015-16 State Supported Borrowing Plan II-77 Pension and Retirement Systems II-77 Litigation and Arbitration—General II-78 Real Property Claims II-79 Tobacco Master Settlement Agreement II-80 Arbitration Related to Tobacco Master Settlement Agreement II-80 West Valley Litigation II-81 Medicaid Nursing Home Rate Methodology II-81 School Aid II-82 Sales Tax II-83 Insurance Department Assessments II-83 Canal System Financing II-83 PART III III-1 ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-2 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-3 Multi-Class Funds III-3 All Other Funds and Share Classes III-6 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-9 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-11 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder® III-14 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Dreyfus Automatic Withdrawal Plan III-14 Letter of Intent¾Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-16 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-17 Equity Securities III-17 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-19 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-24 Variable and Floating Rate Securities III-24 Loans III-25 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-33 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-39 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Certain Asian Emerging Market Countries III-41 Investing in Russia and other Eastern European Countries III-42 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-43 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-45 Private Investment Funds III-45 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-45 Exchange-Traded Notes III-46 Master Limited Partnerships (MLPs) III-46 MLP Common Units III-47 MLP Subordinated Units III-47 MLP Convertible Subordinated Units III-47 MLP Preferred Units III-47 MLP General Partner Interests III-47 MLP Debt Securities III-48 Equity and Debt Securities Issued by Affiliates of MLPs III-48 MLP I-Shares III-48 PIPEs III-49 Derivatives III-48 Futures Transactions III-51 Options III-52 Swap Transactions III-53 Contracts for Difference III-55 Credit Linked Securities III-55 Credit Derivatives III-56 Structured Securities and Hybrid Instruments III-57 Exchange-Linked Notes III-57 Participation Notes III-57 Custodial Receipts III-58 Combined Transactions III-58 Future Developments III-58 Foreign Currency Transactions III-58 Commodities III-60 Short-Selling III-60 Lending Portfolio Securities III-60 Borrowing Money III-61 Borrowing Money for Leverage III-61 Reverse Repurchase Agreements III-61 Forward Commitments III-61 Forward Roll Transactions III-62 Illiquid Securities III-62 Illiquid Securities Generally III-62 Section 4(2) Paper and Rule 144A Securities III-63 Non-Diversified Status III-63 Cyber Security Risk III-63 Investments in the Technology Sector III-63 Investments in the Real Estate Sector III-64 Investments in the Infrastructure Sector III-64 Investments in the Natural Resources Sector III-65 Money Market Funds III-65 Ratings of Securities III-65 Treasury Securities III-66 U.S. Government Securities III-66 Repurchase Agreements III-66 Bank Obligations III-67 Bank Securities III-68 Floating and Variable Rate Obligations III-68 Participation Interests III-68 Asset-Backed Securities III-68 Commercial Paper III-68 Investment Companies III-68 Foreign Securities III-69 Municipal Securities III-69 Derivative Products III-69 Stand-By Commitments III-69 Taxable Investments (municipal or other tax-exempt funds only) III-69 Illiquid Securities III-69 Borrowing Money III-70 Reverse Repurchase Agreements III-70 Forward Commitments III-70 Interfund Borrowing and Lending Program III-70 Lending Portfolio Securities III-70 RATING CATEGORIES III-70 S&P III-70 Long-Term Issue Credit Ratings III-70 Short-Term Issue Credit Ratings III-72 Municipal Short-Term Note Ratings Definitions III-72 Moody's III-72 Long-Term Obligation Ratings and Definitions III-72 Short-Term Ratings III-73 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-73 Fitch III-74 Corporate Finance Obligations — Long-Term Rating Scales III-74 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-75 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-76 DBRS III-76 Long Term Obligations III-76 Commercial Paper and Short Term Debt III-77 ADDITIONAL INFORMATION ABOUT THE BOARD III-77 Boards' Oversight Role in Management III-78 Board Composition and Leadership Structure III-78 Additional Information About the Board andits Committees III-78 MANAGEMENT ARRANGEMENTS III-79 The Manager III-79 Sub-Advisers III-79 Portfolio Allocation Manager III-80 Portfolio Managers and Portfolio Manager Compensation III-81 Certain Conflicts of Interest with Other Accounts III-87 Code of Ethics III-89 Distributor III-89 Transfer and Dividend Disbursing Agent and Custodian III-90 Annual Anti-Money Laundering Program Review III-90 Funds' Compliance Policies and Procedures III-90 Escheatment III-90 DETERMINATION OF NAV III-91 Valuation of Portfolio Securities (funds other than money market funds) III-91 Valuation of Portfolio Securities (money market funds only) III-92 Calculation of NAV III-92 Expense Allocations III-92 NYSE and Transfer Agent Closings III-92 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-93 Funds other than Money Market Funds III-93 Money Market Funds III-93 TAXATION III-94 Taxation of the Funds (Funds other than the MLP Fund) III-94 Taxation of Fund Distributions (Funds other than the MLP Fund or Municipal or Other Tax-Exempt Funds) III-96 Sale, Exchange or Redemption of Shares (Funds other than the MLP Fund) III-97 PFICs III-98 Non-U.S. Taxes (Funds other than the MLP Fund) III-98 Foreign Currency Transactions III-99 Financial Products III-99 Payments with Respect to Securities Loans (Funds other than the MLP Fund) III-99 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities (Funds other than the MLP Fund) III-99 Inflation-Indexed Treasury Securities III-100 Certain Higher-Risk and High Yield Securities III-100 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-100 Investing in Mortgage Entities (Funds other than the MLP Fund) III-101 Tax-Exempt Shareholders (Funds other than the MLP Fund) III-101 Backup Withholding III-102 Foreign (Non-U.S.) Shareholders (Funds other than the MLP Fund) III-102 Federal Income Taxation of the MLP Fund III-103 Federal Income Taxation of Holders of the MLP Fund's Shares—U.S. Shareholders III-104 Federal Income Taxation of Holders of the MLP Fund's Shares—Non-U.S. Shareholders III-105 The Hiring Incentives to Restore Employment Act III-106 Possible Legislative Changes III-107 Other Tax Matters III-107 PORTFOLIO TRANSACTIONS III-107 Trading the Funds' Portfolio Securities III-108 Soft Dollars III-110 IPO Allocations III-111 Disclosure of Portfolio Holdings III-111 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-112 Proxy Voting By Dreyfus III-112 Summary of BNY Mellon's Proxy Voting Guidelines III-113 Voting Proxies of Designated BHCs III-120 Summary of the ISS Guidelines III-121 ISS Global Voting Principles III-121 Accountability III-121 Stewardship III-121 Independence III-122 Transparency III-122 Regional Policy and Principles – Americas III-122 Regional Policy and Principles – Europe, Middle East and Africa III-126 Regional Policy and Principles – Asia-Pacific III-127 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-132 Massachusetts Business Trusts III-132 Fund Shares and Voting Rights III-132 GLOSSARY III-132 BNY MELLON ABSOLUTE INSIGHT MULTI-STRATEGY FUND STATEMENT OF ASSETS AND LIABILITIES III-136 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below.The address of each board member is 200 Park Avenue, New York, New York 10166. Independent Board Members Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Boards Corporate Director and Trustee (1995 – present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 – present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 – 2010) Joni Evans Board Member Chief Executive Officer, www.wowOwow.com, an online community dedicated to women's conversations and publications (2007 – present) Principal, Joni Evans Ltd. (publishing) (2006 – present) N/A Ehud Houminer Board Member Executive-in-Residence at the Columbia Business School, Columbia University (1992 – present) Avnet Inc., an electronics distributor, Director (1993 – 2012) Hans C. Mautner Board Member President – International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998 – 2010) Chairman and Chief Executive Officer of Simon Global Limited, a real estate company (1999 – 2010) N/A Robin A. Melvin Board Member Co-Chair, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014 – present, served as a board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995 – 2012) N/A Burton N. Wallack Board Member President and Co-owner of Wallack Management Company, a real estate management company (1987 – present) N/A John E. Zuccotti Board Member Chairman of Brookfield Financial Properties, Inc. (1996 – present) Senior Counsel ofWeil, Gotshal & Manges LLP (1997 – present) Wellpoint, Inc., a health benefits company,Director (2005-2010) 1. Each of the Independent Board Members serves on the boards' audit, nominating, compensation and litigation committees, except that Mr. DiMartino does not serve on the compensation committee. Interested Board Member1 Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Gordon J. Davis Board Member Partner in the law firm of Venable LLP (2012 – present) Partner in the law firm of Dewey & LeBoeuf LLP (1994 – 2012) Consolidated Edison, Inc., a utility company, Director (1997 – 2014) The Phoenix Companies, Inc., a life insurance company, Director (2000 – 2014) 1. Mr. Davis is deemed to be an Interested Board Member of BNYMAIF, DBF, DIMBF, DMF, DMMMF, DNYTEBF, DPCATMBF, DPGNMAF, GNJMMMF and SF as a result of his affiliation with Venable LLP, which provides legal services to these funds.For these funds, Mr. Davis does not serve on the boards' audit, nominating, compensation or litigation committees. The following table shows the year each board member joined each fund's board. Independent Board Members Fund Joseph S. DiMartino Joni Evans Ehud Houminer Hans C. Mautner BNYMAIF DBF DIMBF DMF DMMMF DNYTEBF DPCAMTMBF DPGNMAF DSF GNJMMMF SF Independent Board Members Interested Board Member Fund Robin A. Melvin Burton N. Wallack John E. Zuccotti Gordon J. Davis BNYMAIF DBF DIMBF DMF DMMMF DNYTEBF DPCAMTMBF DPGNMAF DSF GNJMMMF SF Each board member has been a Dreyfus Family of Funds board member for over twenty years.Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the boards believe have prepared them to be effective board members.The boards believe that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness.However, the boards believe that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; each board believes that its members satisfy this standard.Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice (e.g., medicine, accounting or law), public service or academic positions; experience from service as a board member (including the boards for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences.The charter for the boards' nominating committees contains certain other factors considered by the committees in identifying and evaluating potential board member nominees.To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the boards have significant experience advising funds and fund board members.The boards and their committees have the ability to engage other experts as appropriate.The boards evaluate their performance on an annual basis. Independent Board Members · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Boards of the funds in the Dreyfus Family of Funds for over 15 years.From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director.He ceased being an employee or director of Dreyfus by the end of 1994.From January 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies.From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Joni Evans – Ms. Evans has more than 35 years experience in the publishing industry, serving as Publisher of Random House, Inc., President and Publisher of Simon & Schuster, Inc. and, most recently, Senior Vice President of the William Morris Agency, Inc.'s literary department until 2006.Ms. Evans is a member of the Young Presidents' Organization and the Women's Forum, and is a founding member of The Committee of 200 and Women's Media Group. · Ehud Houminer – Mr. Houminer currently serves on Columbia Business School's Board of Overseers.Prior to his association with Columbia Business School beginning in 1991, Mr. Houminer held various senior financial, strategic and management positions at Philip Morris Companies Inc., including serving as Senior Corporate Vice President for Corporate Planning, and as President and Chief Executive Officer of Philip Morris USA, Inc. (now part of Altria Group, Inc.).Mr. Houminer is Chairman of the Columbia Business School Board and a Trustee of Ben Gurion University. · Hans C. Mautner – Mr. Mautner served as a President of the International Division of Simon Property Group, Inc. and Chairman of Simon Global Limited from 1998 to 2010.Mr. Mautner previously served as Vice Chairman of the Board of Directors of Simon Property Group, Inc., Chairman of the Board of Directors and Chief Executive Officer of Corporate Property Investors and as a General Partner of Lazard Frères.In addition, Mr. Mautner is currently Chairman of Simon Ivanhoe BV/SARL and Chairman of Gallerie Commerciali Italia S.p.A. · Robin A. Melvin – Since 2014, Ms. Melvin has served as Co-Chair of Illinois Mentoring Partnership, a non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois, and has served as a board member since 2013.Ms. Melvin served as Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012.In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family.She has also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy.Prior to that, Ms. Melvin was an investment banker with Goldman Sachs Group, Inc. · Burton N. Wallack – Mr. Wallack is President and co-owner of Wallack Management Company, a real estate management company that provides financial reporting and management services. · John E. Zuccotti – Mr. Zuccotti is a senior counsel to the law firm of Weil, Gotshal & Manges LLP, focusing his legal practice on real estate, land use and development.Prior to that, Mr. Zuccotti served as First Deputy Mayor of the City of New York and as Chairman of the New York City Planning Commission.Mr. Zuccotti's current board memberships include, in addition to Brookfield Financial Properties, Inc., Emigrant Savings Bank, Doris Duke Charitable Foundation and New York Private Bank & Trust.In addition, Mr. Zuccotti has served as a member of the boards of Empire BlueCross BlueShield, Applied Graphics Technologies, Inc., Olympia & York Companies (U.S.A.) and Wellpoint, Inc. Interested Board Member · Gordon J. Davis – Mr. Davis is a partner in the law firm of Venable LLP where his practice focuses on complex real estate, land use development and related environmental matters; state and municipal authorities and financings; and cultural and not-for-profit organizations.Prior to joining the firm in 2012, Mr. Davis served as a partner in the law firm of Dewey & LeBoeuf LLP from 1994 until 2012.Mr. Davis also served as a Commissioner and member of the New York City Planning Commission, and as Commissioner of Parks and Recreation for the City of New York.Mr. Davis was a co-founder of the Central Park Conservancy and the founding Chairman of Jazz at the Lincoln Center for the Performing Arts in New York City.He has also served as President of Lincoln Center.Mr. Davis also served on the board of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes).He also served as a Director of Consolidated Edison, Inc., a utility company, and The Phoenix Companies, Inc., a life insurance company. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing DBF 4 0 0 0 0 DIMBF 4 0 0 0 0 DMF 4 0 0 0 0 DMMMF 4 0 0 0 0 DNYTEBF 4 0 0 0 0 DPCAMTMBF 4 0 0 0 0 DPGNMAF 4 0 0 0 0 DSF 4 0 0 0 0 GNJMMMF 4 0 0 0 0 SF (5/31 fiscal year end) 4 0 0 0 0 SF (8/31 fiscal year end) 4 0 0 0 0 SF (11/30 fiscal year end) 4 0 0 0 0 SF (12/31 fiscal year end) 4 0 0 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2014. Independent Board Members Fund Joseph S. DiMartino Joni Evans Ehud Houminer DMBF None None None DIMBF None None None DAFMBF None None None DHYMBF None None None DMMMF None None None DNYTEBF None None None DCAMTMBF None None None DGNMAF None None None DIEF None None None DSCEF None None None DAMCF None None Over $100,000 DCAF None None None GSF None Over $100,000 Over $100,000 DGAF None None None ISF None None $1 - $10,000 DMAF None None None DSMSCGF None None Over $100,000 DSMSCVF None None Over $100,000 DUSEF None None None GNJMMMF None None None Aggregate holdings of funds in the Dreyfus Family of Funds for which responsible as a board member Over $100,000 Over $100,000 Over $100,000 Independent Board Members Interested Board Member Fund Hans C. Mautner Robin A. Melvin Burton N. Wallack John E. Zuccotti Gordon J. Davis DMBF Over $100,000 None None None None DIMBF None None None None None DAFMBF None None None None None DHYMBF Over $100,000 None None None None DMMMF None None None None None DNYTEBF None None None None None DCAMTMBF None None None None None DGNMAF None None None None None DIEF None $10,001 - $50,000 None None None DSCEF None None None None None DAMCF None None None None None DCAF None None None None None GSF None $10,001 - $50,000 None None None DGAF None None None None None ISF $50,001 - $100,000 $50,001 - $100,000 None None None DMAF None None None None None DSMSCGF None $50,001 - $100,000 None None None DSMSCVF None $50,001 - $100,000 None None None DUSEF None None None None None GNJMMMF None None None None None Aggregate holdings of funds in the Dreyfus Family of Funds for which responsible as a board member Over $100,000 Over $100,000 None None $50,001 - $100,000 See "Share Ownership" below for information on the shareholdings of each fund by board members and officers as a group. As of December 31, 2014, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation.The funds reimburse board members for their expenses.The funds do not have a bonus, pension, profit-sharing or retirement plan.Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2014, were as follows:** Independent Board Members Fund Joseph S. DiMartino* Joni Evans Ehud Houminer Hans C. Mautner Robin A. Melvin DBF DIMBF DMF DMMMF DNYTEBF DPCAMTMBF DPGNMAF DSF GNJMMMF SF (5/31 fiscal year end) SF (8/31 fiscal year end) SF (11/30 fiscal year end) SF (12/31 fiscal year end) Total compensation from the funds and fund complex (***) $104,500 (24) $303,500 (66) $104,500 (24) $709,500 (118) Independent Board Members Interested Board Member Emeritus Board Members Fund Burton N. Wallack John E. Zuccotti Gordon J. Davis William Hodding Carter III+ Arnold Hiatt DBF DIMBF DMF DMMMF DNYTEBF DPCAMTMBF DPGNMAF DSF SF (5/31 fiscal year end) GNJMMMF SF (8/31 fiscal year end) SF (11/30 fiscal year end) SF (12/31 fiscal year end) Total compensation from the funds and fund complex** (***) $104,500 (24) $103,000 (24) $358,250 (62) $104,500 (24) $25,000 (24) * Amounts shown do not include the costs of office space and related parking, office supplies, secretarial services and health benefits for the Chairman of the Boards and health benefits for the Chairman's spouse, which also are paid by the funds (also allocated based on net assets).The amount paid by each fund in 2014 ranged from less than $50 to approximately $3,300. ** Amounts shown do not include expenses reimbursed to board members for attending board meetings. *** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2014. + Emeritus board member.Mr. Carter became an Emeritus board member in April 2015. OFFICERS Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by Dreyfus) Bradley J. Skapyak President Chief Operating Officer and a director of Dreyfus since June 2009; Chairman of the Transfer Agent since May 2011 and Executive Vice President of the Distributor 69 (144) James Windels Treasurer Director – Mutual Fund Accounting of Dreyfus 70 (169) Bennett A. MacDougall Chief Legal Officer Chief Legal Officer of Dreyfus and Assistant General Counsel and Managing Director of BNY Mellon since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. 70 (169) Janette E. Farragher Vice President and Secretary Assistant General Counsel of BNY Mellon 70 (169) James Bitetto Vice President and Assistant Secretary Managing Counsel of BNY Mellon and Secretary of Dreyfus 70 (169) Joni Lacks Charatan Vice President and Assistant Secretary Managing Counsel of BNY Mellon 70 (169) Joseph M. Chioffi Vice President and Assistant Secretary Managing Counsel of BNY Mellon 70 (169) John B. Hammalian Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 70 (169) Maureen E. Kane Vice President and Assistant Secretary Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and, from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management 70 (169) Sarah S. Kelleher Vice President and Assistant Secretary Senior Counsel of BNY Mellon since March 2013; from August 2005 to March 2013, Associate General Counsel, Third Avenue Management 70 (169) Jeff S. Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 70 (169) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market and Municipal Bond Funds of Dreyfus 70 (169) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of Dreyfus 70 (169) Robert S. Robol Assistant Treasurer Senior Accounting Manager – Fixed Income Funds of Dreyfus 70 (169) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of Dreyfus 70 (169) Robert Svagna Assistant Treasurer Senior Accounting Manager – Equity Funds of Dreyfus 70 (169) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of Dreyfus and the Dreyfus Family of Funds 70 (169) 1 DAMCF Fund only.For GNJMMMF, since 2003 and, for the other funds, since 2005. The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus.See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers BNYMAIMSF Rodica Glavan, Richard Howarth, Matthew Merritt, Anne Opitz, Lucy Speake, Max Wahl DMBF N/A DIMBF N/A DAFMBF N/A DHYMBF David Belton DNYTEBF David Belton DCAMTMBF N/A DGNMAF Karen Gemmett, Eric Seasholtz DIEF N/A DISCF Andrew Leger DSCEF N/A DAMCF N/A DCAF N/A GSF N/A DGAF N/A ISF N/A DMAF N/A DSMSCGF N/A DSMSCVF N/A DUSEF N/A DMLPF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage.If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, except if otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Jordan D. Alexander 1 $60.4M None N/A 4 $10.3M Daniel Barton 6 $2.4B None N/A None N/A Robert Bayston 4 $833.2M 0 $0M 78 $10.8B David Belton 3 $1.8B None N/A None N/A Mark A. Bogara 3 $2.1B 5 $541M 3 $292B C. Wesley Boggs 20 $4.9B 18 $718.0M 52 $7.2B Stephanie Brandaleone 5 $1.8B 3 $259.6M 17 $1.1B Jeffrey Burger 11 $4.7B 1 $271.3M $901M Thomas Casey 11 $5.7B None N/A $1.6B Andrew Cawkerb None N/A 2 $3.0B None N/A William Cazalet 20 $4.9B 18 $718.0M 52 $7.2B Joseph M. Corrado 5 $1.8B 3 $259.6M 17 $1.1B Amy S. Croen 5 $2.3B 1 $64.8M $3.8B Andrew S. Cupps 2 $58.7M 5 $47.5M 44 $1.0B Dana L. Feick 5 $378.7M 3 $116.0M $4.8B Stephen A. Friscia, Jr 1 $60.4M None N/A 4 $10.3M Ronald Gala 20 $4.9B 18 $718.0M 52 $7.2B Jane Henderson 6 $7.0B 43 $25.0B $38.2B Lou Holtz 1 $17.1M None N/A 49 $189.4M Jeffrey J. Hoo 1 $17.2M None N/A $91.0M Julie Kutasov 4 $571.0M None N/A $2.1B Paul Lambertb None N/A 1 $137.7M None N/A Roy Leckie 6 $7.0B 43 $25.0B $38.2B Andrew Legera
